Citation Nr: 1639518	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-44 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1971 to August 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that, in pertinent part, denied service connection for PTSD.

In November 2013, the Board remanded the appeal for further development.  The appeal was subsequently remanded in June 2014 and May 2015.  There has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in February 2016, after the appeal was re-certified to the Board in September 2015, the Veteran submitted a VA Form 21-22 appointing California Department of Veterans Affairs as his representative and thereby revoking Disabled American Veterans.  Accordingly, in August 2016, the Board mailed letters to the Veteran and to California Department of Veterans Affairs recognizing the change in representation and affording the Veteran and his new representative an opportunity to submit additional evidence and argument.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. There is credible supporting evidence (including in-service behavioral changes), indicating that the Veteran's alleged in-service sexual assault occurred.

2. The evidence is at least evenly balanced as to whether the Veteran's PTSD, depression and anxiety are related to the in-service stressor.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

By way of background, as noted above, the present appeal arises from the April 2008 rating decision that denied entitlement to service connection for PTSD.  Accordingly, in November 2013 and June 2014, the Board remanded the issue of entitlement to service connection for PTSD.  In May 2015, however, the Board, recognizing that the record included diagnoses of acquired psychiatric disorders other than PTSD, expanded the scope of the appeal to encompass "all psychiatric disorders."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue on appeal was then characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

While the April 2008 rating decision was the first time the RO had adjudicated a claim for PTSD, the record reveals a number of prior final denials relating to acquired psychiatric disorders other than PTSD.  Specifically, a July 1979 rating decision denied entitlement to service connection for a nervous condition and a September 1988 rating decision declined to reopen a claim of entitlement to service connection for a nervous condition.  Although the Veteran appealed the September 1988 decision, in October 1990, the Board did not reopen the claim.

Most recently, a December 1997 rating decision declined to reopen a claim of entitlement to service connection for a "nervous disorder, to include panic disorder, anxiety disorder and depressive disorder."  Although notified of the denial in a January 1998 letter, the Veteran did not initiate an appeal of the rating decision or submit new and material evidence within one year following notification of that denial.  Hence, that denial became final.  38 U.S.C.A. § 7105.

Therefore, in May 2015, in expanding the scope of the claim to include acquired psychiatric disorders other than PTSD without addressing whether new and material evidence had been received, the Board implicitly treated the claim as reopened.  At this juncture, the Board will not disturb that finding.  Nonetheless, a review of the record shows that this is indeed the appropriate outcome.  In that regard, in a March 2007 evaluation, a private psychiatrist attributed the Veteran's anxiety disorder and depression to, among other things, military trauma.  New and material evidence has thus been received since the December 1997 rating decision.

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014). VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in October 2013 - prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran contends that he has PTSD attributable to an alleged in-service sexual assault by another male officer on or about March 1973 while stationed in Mannheim Germany.  He has stated that the officer sexually assaulted him while he was asleep and that when he awoke, the officer was performing oral sex on him.  The Veteran has also related his anxiety disorder and depression to his active duty service.

The Veteran's PTSD claim is therefore predicated on an allegation of a physical and sexual assault while he was in the military.  Because personal trauma is an extremely personal and sensitive issue, many incidents are not officially reported, which creates an evidentiary difficulty with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the veteran has alleged.  The victims of such trauma may not necessarily report the full circumstances of the trauma for many years after the trauma.  See VBA Manual M21-1, III.iv.4.H.4.b (Change date May 1, 2015).

Accordingly, VA cannot use the absence of service record documentation or lack of report of in-service sexual assault to military authorities as evidence to conclude that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  See also Patton v. West, 12 Vet. App. 272, 277 (1999).  It is often necessary to seek alternative evidence that may demonstrate the presence of markers.  The term marker refers to evidentiary signs, events, or circumstances indicating a possibility that the claimed stressor occurred, such as reports, lay statements, or behavioral changes that may be associated with the approximate timeframe of the claimed stressor.  See VBA Manual M21-1, IV.ii.1.D.5.m. (Change date April 14, 2016).

Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  That is, if service treatment records and service personnel records contain no explicit documentation that personal trauma occurred, and alternative sources of evidence do not provide credible supporting evidence of personal trauma, VA should consider secondary evidence including evidence of behavioral changes around the time of, and after, the incident(s).  See VBA Manual M21-1, III.iv.4.H.4.d. (Change date May 1, 2015).

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. §  3.304(f)(5).

Corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

For a PTSD claim based on personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  That is, VA examiners can interpret the evidence of record to confirm the occurrence of in-service physical assault, sexual assault, or harassment.  38 C.F.R. §  3.304 (f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for PTSD, anxiety and depressive disorder.

Initially, a March 2007 evaluation shows a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as diagnoses of anxiety disorder and depressive disorder.  A number of other recent VA and private treatment records show similar diagnoses.

While service treatment records do not show any reports of sexual assault and no psychiatric disorder was objectively found at the Veteran's August 1974 discharge examination, the performance in his military duties deteriorated around the time of the alleged in-service assault.  Personnel records show that he received various non-judicial punishments under Article 15, Uniform Code of Military Justice: in February 1973, he received an Article 15 for failing to obey an order; in July 1973, he received an Article 15 for possession of marijuana and unauthorized absence; in April 1974, he received an Article 15 for failing to appear on time at the scheduled location.

Hence, there is evidence which could be interpreted as corroborative evidence that the alleged in-service sexual assault may have occurred.  38 C.F.R. § 3.304 (f)(5); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  Specifically, there is evidence of drug use, unexplained behavioral changes, Article 15 convictions, and deterioration in work performance.  For corroboration in assault cases, what is required is that sufficient circumstantial evidence exists that the alleged assault may have a basis in fact.  The Board emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.

With regard to a nexus, the March 2007 private psychiatrist, following an extensive evaluation, attributed the Veteran's PTSD, anxiety disorder, and depressive disorder to stressors of "moderate poverty and military trauma (as yet unresolved)."  The psychiatrist, an M.D., is highly qualified to identify various mental health issues and to render opinions as to their etiology.  While it does not appear that the examiner had access to the claims file, the examiner's conclusions were based on extensive interview with the Veteran which was generally consistent with the evidence contained in the claims file.

In addition, a July 1989 private doctor noted that the Veteran had been receiving treatment for chronic anxiety disorder through their mental health facility and that "it appears that this disorder has been with [the Veteran] for many years."  A November 1989 Social Security Administration examiner concluded, following extensive evaluation, that the Veteran had anxiety disorder that onset in 1974.

Moreover, the Veteran's contentions regarding the in-service stressor and the onset of his anxiety and depression have remained remarkably consistent over time and in varied contexts.  In a September 1987 application for Social Security Administration disability benefits, the Veteran stated his anxiety attacks began in the Army in Germany; at a March 20, 1988 evaluation for Social Security Administration disability benefits, the Veteran described his period in the Army as "terrible...I went from a good Army base to a bad Army base...I get flashbacks of remembering it" and he reported that his anxiety and anxious behavior onset during service.  A March 18, 1988 private treatment record shows that the Veteran complained of "bad-nerves" and blamed his anxiety and panic on "military-related stressors in the past"; a June 1988 VA treatment record shows that the Veteran reported being harassed during service; a June 1992 private treatment record shows that the Veteran reported that he first began experiencing panic attacks in the Army while in Germany; an April 2001 VA treatment record indicates that the Veteran reported that he had been sexually assaulted while in service; a May 2005 private treatment record shows that the Veteran attributed his mental health symptoms to his period of service.

Significantly, as to the statements made in connection with Social Security Administration benefits, the Veteran had no motive to identify the stressor as having occurred during service.  Similarly, the other statements were made for purposes of receiving treatment.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").

Given this consistency, the Board finds the Veteran's statements in this regard to be generally credible and, indeed, medical professionals trained in mental health have often found him to be reliable.  The March 1988 Social Security Administration examiner, an M.D., noted, following extensive interview with the Veteran, that he found the Veteran to be "cooperative in...providing all necessary historical information which [the examiner] felt was reliable."  A September 2004 private examiner, a psychiatrist, noted, following extensive interview during which the Veteran attributed his anxiety disorder to service, that the Veteran's reliability seemed adequate.

Notably, however, although this appeal was previously remanded in part to obtain a VA opinion regarding the etiology of any acquired psychiatric disorder, the Veteran refused to attend the scheduled examination.  An August 2015 notation reads, "Spoke with Veteran and he did not want to make an appointment.  He wanted his request cancelled.  I asked him several times if he was sure and he said cancel it."  Pursuant to 38 C.F.R. § 3.655(b) (2015), when a claimant fails to report for a VA examination scheduled in connection with an original compensation claim, the claim shall be based on the evidence of record.  When the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

As discussed above, while the present appeal for PTSD involves a new claim for benefits, to the extent the scope of the appeal has been expanded to include an anxiety disorder, depressive disorder, panic disorder and nervous disorder, that part of the appeal involves a claim to reopen.  However, 38 C.F.R. § 3.655(b) only applies when entitlement to a benefit cannot be established without a current VA examination or reexamination.  As the benefits sought by the Veteran requiring reopening of the claim have been established without a current VA examination, the provisions of 38 C.F.R. § 3.655(b) are not for application in this regard.

In short, there is sufficient evidence to grant the claim.  While the private medical opinion was favorable and provided by a competent psychiatrist with an adequate background knowledge of the Veteran's medical history, it was not based on a thorough review of the claims file.  Although there is circumstantial evidence corroborating the claimed in-service assault, service treatment records are otherwise negative for mental health complaints or treatment.  However, considering the additional supporting medical notations and the consistency of the Veteran's contentions over time, the Board finds that the evidence presently before the Board is approximately evenly balanced as to whether his PTSD, anxiety and depression are related to the in-service assault.  As such, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding...benefits.").



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


